This opinion is subject to administrative correction before final disposition.




                                Before
                    GASTON, STEWART, and HOUTZ
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Cohdie A. TAVARES
                   Corporal (E-4), U.S. Marine Corps
                               Appellant

                             No. 202000020

                         Decided: 27 October 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              John Norman

 Sentence adjudged 25 October 2019 by a special court-martial con-
 vened at Marine Corps Base Camp Pendleton, California, consisting of
 a military judge sitting alone. Sentence in the Entry of Judgment: con-
 finement for 5 months, reduction to E-1 and a bad-conduct discharge.

                             For Appellant:
                Captain Jerimiah J. Sullivan, JAGC, USN

                              For Appellee:
                           Brian K. Keller, Esq.
                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Tavares, No. 202000020
                           Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice, arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2